Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Li Jiang on 06/16/2022.

The application has been amended as follows: 

Claim 1: A gimbal assembly, comprising: 
a body; and 
a gimbal frame movably connected with the body, and configured to completely fit with the body or partially fit with the body through a sliding mechanism to reduce a volume of the gimbal assembly, 
wherein: 
the sliding mechanism comprises: 
a first sliding member disposed at the body; and 
a second sliding member disposed at the gimbal frame to match with the first sliding member, such that the gimbal frame slides from an extended position to a receiving position with respect to the body; and 

the gimbal frame includes a roll-axis assembly configured to rotate to a receiving position such that when the gimbal frame slides to the receiving position the gimbal frame completely fits with the body,
an orientation of a roll-axis remaining unchanged when the gimbal frame slides to the receiving position.

Claim 4: The gimbal assembly of claim 1, further comprising a yaw-axis assembly connected to the roll-axis assembly wherein the roll-axis assembly and the yaw-axis assembly are configured to freely rotate 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Newly discovered reference Chen (US Patent 8,861,189 B2) discloses a sliding gimbal assembly which includes a body (18), a gimbal frame (56) which is movably connected with the body and configured to completely fit with the body though a sliding mechanism to reduce a volume of the gimbal assembly (see Figure 1 showing the camera supporting gimbal being fully withdrawn into opening 180 of the casing), with a sliding mechanism that includes a pair of sliding members 516 on the gimbal frame that fit into sliding members (slots 182) that are disposed in the body, and incorporating a roll axis assembly (combination of 572 which pivots in hole 563 of Figure 5 to enable to the camera head to be rotated around a roll-axis when deployed as shown in Figure 2 and which turns to a receiving position where the D-shape of element 572 and the opening 180 match up to allow the camera to be retracted).
Unlike the claims as amended however, the camera of Chen is configured such that the orientation of a roll-axis changes as the gimbal frame slides from an operational position as in Figure 2 to a receiving position as shown in Figure 1.  As the gimbal frame slides to the receiving position the roll-axis moves from a horizontal orientation to a vertical orientation.  The orientation of the axis defined by element 536 doesn’t change during the movement but the axis cannot be reasonably considered to be a “roll-axis” as claimed because the rotation does not extend along what could reasonably be considered to be a longitudinal axis of the assembly or the optical axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852